Citation Nr: 0633096	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  00-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for vaginitis.

2.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1983 to August 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  

In October 2003, the Board remanded the veteran's appeal for 
further evidentiary development under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

By a May 2005 rating decision, the RO granted service 
connection for sinusitis (also claimed as rhinitis).  This 
constituted a complete grant of the benefits sought regarding 
these claims.

In October 2005, the Board denied the veteran's claim for an 
increased rating for pelvic inflammatory disease.  At that 
time, the Board again remanded the issues of entitlement to 
service connection for vaginitis and entitlement to a 10 
percent rating based on multiple noncompensable service-
connected disabilities.  The Board, in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998), directed the RO to 
obtain medical records from the Montefiore Medical Center, as 
previously directed in the October 2003 remand.

In November 2005, the RO sent the veteran a release form, VA 
Form 21-4142, in order to obtain the records from the 
Montefiore Medical Center.  The RO noted in a May 2006 
supplemental statement of the case that the veteran had not 
responded.  The Board finds that VA has made sufficient 
efforts to obtain the medical records in question and finds 
that no additional attempt to retrieve these records is 
required.  The Board notes in this regard that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have vaginitis attributable to 
service.

3.  The veteran's service-connected disabilities have not 
been shown to interfere with the veteran's normal employment.


CONCLUSIONS OF LAW

1.  Vaginitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  The criteria for assignment of a 10 percent rating based 
on interference with normal employability have not been met.  
38 C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
her claims for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.

In a letter dated in September 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as her claims are for entitlement to service connection 
and entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324; the veteran was given specific notice with respect 
to the elements of a basic service-connection claim and the 
criteria for the grant of the 10 percent rating under 
38 C.F.R. § 3.324 and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefits.  Thus, the Board finds that VA 
met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until the September 2004 letter, after the March 1998 rating 
decision on appeal.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because she was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate her claims.  Also, supplemental statements of 
the case were issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted in the 
introduction section, the Board finds that VA has made 
reasonable efforts to obtain all available records relevant 
to the issues here on appeal.  All obtained records are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

Service Connection for Vaginitis

The veteran asserted that she had vaginitis attributable to 
service.  The veteran had been previously service connected 
for sinusitis, pelvic inflammatory disease and for a perineal 
cyst abscess, which is status post incision and drainage.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  Id. § 
3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's medical examination completed upon enlistment 
does not indicate any gynecological issues.  The Board notes 
that a veteran will be presumed to be in sound condition when 
examined, accepted and enrolled for service except for 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service and was 
not aggravated by service.  See 38 C.F.R. § 3.304.  The Board 
further notes that, under 38 C.F.R. § 3.304, history provided 
by the veteran, alone, is insufficient to prove prior 
existence of the disability.  After review of the record, the 
Board finds that that the evidence of record is insufficient 
to indicate that the veteran had vaginitis prior to service.  

A service medical note dated in January 1984 indicates that 
the veteran sought treatment for vaginal swelling and 
itching.  The treating medical doctor diagnosed nonspecific 
vaginitis and a probable urinary tract infection.  A medical 
note from May 1986 indicates that the veteran again sought 
treatment for a burning sensation upon urinating.  The 
veteran was again diagnosed with vaginitis and a urinary 
tract infection, along with urethral irritation.  Under the 
section of the note allocated for assessment and diagnosis, 
the treating medical doctor noted Trichomonas, a possible 
indication that the doctor believed that this was the cause 
of the vaginitis.  Although the veteran sought additional 
treatment in service for other gynecological issues, these 
two service medical notes are the only ones of record that 
note vaginitis.

The veteran underwent a VA gynecological examination in 
December 1997.  The examiner noted that the veteran was 
without any complaints and that the veteran was not aware of 
the reason she was having a gynecological examination.  The 
examiner noted that there was no tenderness and that the 
perineum was without lesions.  She further noted that it was 
a normal gynecological examination.  She noted, however, that 
there was an abnormal Pap test with a indication of 
Trichomonas vaginalis.  The Board notes that this protozoan 
parasite is the cause of Trichomonas vaginitis.  The 
examiner, however, did not make any notation of the veteran 
having a current case of vaginitis. 

The veteran underwent another VA gynecological examination in 
October 2004.  The examiner noted no abnormalities of the 
vagina.  The examiner, however, diagnosed a history of 
vaginitis before, during and after service.  The examiner's 
notation of vaginitis before service appears to be based on 
history provided by the veteran.  As noted, the Board finds 
that there is insufficient evidence to indicate that the 
veteran had vaginitis prior to service.  The Board notes that 
the examiner did not find that the veteran currently had 
vaginitis.

The Board denies the veteran's claim of service connection 
for vaginitis as there is no evidence that the veteran 
currently has any symptoms related to vaginitis, and 
therefore, there is no evidence of a current vaginitis 
disability.  See 38 C.F.R. § 3.303.  The Board is cognizant 
of the December 1997 VA examination which noted an abnormal 
Pap test which had indicated Trichomonas vaginalis.  The 
Board notes, however, that the veteran has not sought 
treatment for vaginitis since that time nor has the veteran 
received a diagnosis of vaginitis since that time.  As noted 
previously, however, the examiner noted a history of the 
veteran having the infection.  

As there is no evidence that the veteran continues to have 
vaginitis or evidence of continued chronic outbreaks, the 
Board notes that there is no current vaginitis disability and 
therefore, no disability to service connect.  Therefore, as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
10 percent Evaluation under 38 C.F.R. § 3.324

The veteran has not made any specific statement regarding her 
entitlement to a 10 percent evaluation based on her multiple 
noncompensable service-connected disabilities.  As noted, the 
veteran currently is service-connected for sinusitis, pelvic 
inflammatory disease and a perineal cyst abscess, which is 
status post incision and drainage.  All three disabilities 
have been given noncompensable ratings.

The Board notes that a single 10 percent rating may be 
assigned whenever a veteran has two or more separate, 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities are severe enough to be compensable.  
Such a rating, however, may not be assigned in combination 
with any other rating.  See 38 C.F.R. § 3.324.  

Although each of the veteran's service-connected disabilities 
must involve some functional impairment, neither the veteran 
nor her representative has asserted any specific way in which 
the veteran's service-connected disabilities interfere with 
her ability to work.  In addition, the record does not 
provide any evidence indicating that her disabilities have 
interfered with her ability to work.  As such, the Board 
finds that the criteria for the assignment of a single 10 
percent rating under the provisions of 38 C.F.R. § 3.324, 
based on the veteran having three noncompensable service-
connected disabilities, have not  been met.  The claim is 
denied.


ORDER

Service connection for vaginitis is denied.

A 10 percent rating for multiple noncompensable service- 
connected disabilities, under 38 C.F.R. § 3.324, is denied. 

____________________________________________
James. L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


